19 F. Supp. 824 (1937)
CALIFORNIA STATE BREWERS' INSTITUTE et al.
v.
INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, STABLEMEN AND HELPERS et al.
No. 4058-R.
District Court, N. D. California, S. D.
June 25, 1937.
E. R. Hoerchener and Brobeck, Phleger & Harrison, all of San Francisco, Cal., for plaintiffs.
Mathew O. Tobriner, of San Francisco, Cal., for International Brotherhood of Teamsters, etc.
W. H. Metson and G. Raymond Dougherty, both of San Francisco, Cal., for International Union of United Brewery Workers.
ROCHE, District Judge.
This is a suit in equity brought by the plaintiffs the California State Brewers' Institute, an association of employers, asking the court for a declaratory judgment and injunctive relief and to determine whether it should recognize, negotiate, and collectively bargain with defendant International Union of United Brewery Workers or defendant International Brotherhood of Teamsters as the representatives of the drivers of beer trucks with respect to wages, hours, and working conditions. The matter hinges upon a jurisdictional dispute between the two unions.
Each of the unions entered into certain contracts with the employers. The earlier contracts of the International Union of United Brewery Workers with the brewers have long since expired and are no longer pertinent. The 1936 contract of the International Brotherhood of Teamsters and the brewers has likewise expired and is not, therefore, decisive in this matter.
Petitioner and defendant International Union of United Brewery Workers has asked that the court hold that this jurisdictional dispute be determined by the National Labor Relations Board under the National Labor Relations Act (29 U.S.C.A. § 151 et seq.). It is, however, the declared policy of Congress, as expressed in that act, to protect the "exercise by workers of full freedom of association, self-organization, and designation of representatives of their own choosing." Section 1 (29 U.S.C.A. § 151). Such freedom of association and self-organization includes self-management and self-discipline. The two unions here involved are members of the American Federation of Labor. The National Labor Relations Board, in all cases which have arisen concerning jurisdictional disputes between members of the same labor organization, has held that such dispute must be decided by that labor organization itself. This court holds that the National Labor Relations Board has, in this respect, properly interpreted the act.
Decisions reached by labor unions according to their own constitution and bylaws of procedure are not to be invalidated by a court of law, provided that all parties *825 have had an opportunity to be heard, that the decision has not been arbitrary, and that the fundamental law of the association has not been violated. A court of law will, therefore, not interfere with the decision of the American Federation of Labor, with its internal organization, or with the method of its making or enforcing its awards. The court recognizes the right of the American Federation of Labor to adjust jurisdictional disputes. The settlement of such controversies and the enforcement of such decisions is clearly the function of the Federation. That higher body to which these two labor organizations belong, and of which they are members, must determine this matter and render and enforce a binding decision between them, and agreements reached recognizing the American Federation of Labor decisions would be valid and binding on the parties should such agreements be reached.
Although petitioner asks for declaratory relief, the court has already pointed out that there is no contract now existing between the parties; that the National Labor Relations Act is not to be invoked by this court to decide this kind of a dispute; that the proper tribunal for such decision is the labor organization of which these two defendants are constituent members.
For the foregoing reasons, it is ordered that the bill of complaint of the California State Brewers' Institute, an association of employers, will be, and hereby is, dismissed; that the amended cross-complaint will be, and hereby is, dismissed; and that each of the parties hereto pay their own costs.